Citation Nr: 1009153	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
to include degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for cephalgia, tension type headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to April 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In the substantive appeal received by the RO in May 2006, the 
Veteran requested a Board hearing. Thereafter, the Veteran's 
representative submitted a statement indicating that the 
Veteran requested that his file should be forwarded to the 
Board for appeal with no hearing.  The Board considers the 
Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 
20.704(e) (2009).

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's 
headaches are manifested by frequent completely prostrating 
and prolonged attacks productive of severe economic 
adaptability


CONCLUSION OF LAW

The schedular criteria for an initial evaluation of 50 
percent for service-connected cephalgia, tension type 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board decision dated in December 2003 granted the 
Veteran's claim of entitlement to service connection for 
cephalgia, tension type headaches; therefore, the claim is 
now substantiated.  As such, the Veteran's filing of an 
appeal as to the rating determination by the RO in March 2004 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3).  Where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the service-
connection claim has been substantiated; thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Thus, no further notice is required for the initial higher 
rating for residuals of meningitis and the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the Veteran's claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to VA's duty to assist, the Board finds that VA 
has fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The claims file contains the Veteran's service treatment 
records, VA treatment records, a transcript of the May 2004 
RO hearing and two VA examination reports dated in October 
2003 and October 2007.  

The October 2003 and October 2007 VA examination reports 
reflect that the examiner conducted a review of the Veteran's 
claims file in addition to obtaining oral history and a 
physical examination of the Veteran.  The VA examiner in 
October 2003 and October 2007 documented in detail the 
claimed symptoms of the Veteran's headaches and the effect 
those symptoms have on his occupational functioning and daily 
activities.  Accordingly, the Board concludes that the 
examinations are adequate for rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (VA must ensure that 
any VA examination undertaken during an appeal is adequate 
for rating purposes).  

Additionally, the claims file contains the Veteran's 
statements and testimony in support of his claim.  The Board 
has carefully reviewed such statements and it concludes that 
the Veteran has not identified further available relevant 
evidence not already of record.  Therefore, the Board finds 
that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.

II.  Merits of the Claim for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Board notes that cephalgia, tension type headaches are 
not specifically listed in the rating schedule; therefore, it 
is rated analogous to a disability in which not only the 
functions affected, but anatomical localization and symptoms, 
are closely related.  See 38 C.F.R. §4.20.  The Veteran's 
cephalgia, tension type headaches are currently evaluated as 
10 percent disabling by analogy under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 for migraine headaches.  Under 
Diagnostic Code 8100, migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months are rated as 10 percent disabling.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over the last several months are 
rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Migraine headaches manifested by very frequent 
completely prostrating and prolonged attacks productive of 
severe economic adaptability warrants a 50 percent disability 
rating.  Id.
  
The rating criteria do not define "prostrating;" nor has 
the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) 
(in which the Court quotes Diagnostic Code 8100 verbatim but 
does not specifically address the matter of what is a 
prostrating attack.).  By way of reference, the Board notes 
that according to MERRIAM WEBSTER'S COLLEGIATE DICTIONARY 999 
(11th Ed. 2007), "prostration" is defined as "complete 
physical or mental exhaustion."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 
(31st Ed. 2007), in which "prostration" is defined as 
"extreme exhaustion or powerlessness."

The Veteran underwent a VA examination in October 2003.  The 
Veteran reported that he has headaches that start in the area 
of his scar radiating forward to the right temporal region.  
He described his headaches as throbbing pain.  The Veteran 
denied noise and light sensitivity.  Triggers for his 
headaches include high heat.  The Veteran takes amitriptyline 
to sleep.  The Veteran reported that he worked as a concrete 
finisher for over 14 years; however, he last worked as a 
concrete finisher in 1999.  He indicated that his spouse 
works and he stays at home and watches his children.  

The Veteran testified at an RO hearing in May 2004 that he 
has severe headaches everyday, continuously.  He noted that 
his headaches never stop.  The Veteran asserted that his 
headaches are an eight on a scale of one to ten, with one 
being no headache at all and ten being unbearable.  He stated 
that he was doing construction, but he can no longer do this 
in part due to his headaches.  The Veteran testified that 
when he was working there were times he had to take off work 
to go home because of his headaches.  He testified that he 
has been prescribed Percocet, Vicodin and Amitriptyline for 
his headaches.  The Veteran stated that the medication only 
dulls the pain.  He also noted that although the medication 
helps him function around the house, he usually cannot drive 
because of his headaches.

The Veteran was provided with another VA examination in 
October 2007.  The Veteran reported that his headaches are 
massive.  The headaches are located along the right temporal 
area and behind the right eye.  The Veteran described the 
headaches as throbbing that is worsened by heat.  He denied 
nausea and vomiting.  The Veteran reported some blinking 
sensation of his eyes, but denied aura type symptoms.  He 
denied light sensitivity; however, noise bothers him.  The 
Veteran reported that his eyes get watery and he has pain 
behind the eye.  He noted that he has headaches every day all 
day long and the medication he takes for his headaches only 
make things tolerable.  During a typical day, he has to lie 
down due to his headaches and that he spends most of his day 
laying down.  The Veteran reported that he cannot work when 
he has a headaches and that he quit his job in Florida due to 
not being able to control his headaches.  He noted that he 
works intermittently due to his headaches.  The Veteran 
worked as a construction foreman, concrete worker and roofing 
for over 18 years and he last worked full time in September 
2007 for more than one month.  Previously, the Veteran worked 
labor jobs off and on and he was not working full time.  The 
examiner provided the opinion that the Veteran's cephalgia, 
chronic daily headaches, as described by the Veteran, is less 
likely than not incapacitating.  Also, it is more likely than 
not that there is a rebound component to the headaches based 
upon the stated prolonged use of analgesic medication and 
over use of Amitriptyline based upon the history as stated by 
the Veteran.  The Veteran's claimed eye condition is a 
symptom associated with the Veteran's headaches, such as 
pressure behind the eye and some watering of the eye.  

Based on the evidence of record, the most pertinent of which 
was discussed above, the Board finds that the Veteran has 
completely prostrating attacks, where he has to spend most of 
the day laying down.  These headaches do not cause aura; 
however, he does have pressure behind the eye and some 
watering of the eye.  These attacks are prolonged as they 
tend to last all day.  The evidence shows that the Veteran 
has tension type headaches every day indicating that they 
occur very frequently.  The Veteran is prescribed medication 
to reduce his headaches; but, the Veteran reported that his 
headaches do not completely disappear.  He testified at the 
RO hearing that he usually cannot drive because of his 
headaches.  In addition, the claims file indicates that the 
Veteran's tension type headaches have caused severe economic 
inadaptability.  In this regard, the VA examinations note 
that he has had to take off work and he only works 
intermittently due to his headaches.  The Board recognizes 
that the VA examiner in October 2007 provided the opinion 
that the Veteran's headaches are not incapacitating.  
However, the Board has determined that the overall evidence 
of record shows that the Veteran has very frequent completely 
prostrating attacks.  VA regulations provide that where there 
is a question as to which of tow evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  38 C.F.R. § 4.7.  Resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
the Veteran's disability picture more closely approximates a 
50 percent disability rating. 

By way of this decision, the Veteran is currently in receipt 
of the maximum disability evaluation available for his 
disability.  A rating in excess of 50 percent is not 
available under any other provision of the rating schedule 
that is relevant.  The Board has carefully reviewed the 
rating schedule and finds no other Diagnostic Code that would 
provide a basis to grant a higher evaluation for this 
disorder.  In essence, the Veteran currently has the highest 
possible schedular rating provided for migraine headaches.  

The Board has considered whether staged ratings are 
appropriate.  The overall evidence indicates that his 
symptoms have not fluctuated materially to warrant a staged 
rating.  As such, the Board will not assign a staged rating.  
Fenderson v. West, 12 Vet. App. 119 (1999)

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected residuals of meningitis is 
inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's cephalgia, tension type 
headaches with the established criteria found in the rating 
schedule for migraine headaches shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record shows 
that the Veteran's headaches affect his employment; however, 
the current rating criteria include consideration of whether 
the disability results in severe economic adaptability.  In 
addition, the evidence of record does not reveal that his 
cephalgia, tension type headaches have necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the regular schedular standards for rating such 
disability.  Under these circumstances, and in the absence of 
factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).


ORDER

Entitlement to an initial evaluation of 50 percent for 
cephalgia, tension type headaches is granted. 


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claim of entitlement to service connection for a low back 
disorder.  

The Board observes that the Veteran was provided with a VA 
examination in October 2003.  The examiner provided the 
opinion that the Veteran's degenerative disc disease of 
lumbar spine related to muscle strains as documented in 
service medical records or the type of duties in military 
service.  He thought it was as likely as not related to 
occupational history.  The Board observes that the examiner 
did not provide any rationale for his opinion.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed). In addition, the examiner did not address 
whether the Veteran's back strains were related to the 
Veteran's complaints of chronic low back pain in the VA 
treatment records from 1997 to 2008.  The Veteran contends 
that he injured his back in service and he has had continuity 
of symptoms since service.  The Veteran's representative 
notes that X-rays taken at a VA clinic in September 1991 
reveal arthritis at L5-S1 and an October 1991 X-ray shows 
degenerating discs throughout the lumbosacral spine 
indicating that his condition has progressed since service.  
He argues that the evidence shows incurrence in service and 
continuity of symptoms since service with a diagnosis of 
arthritis shortly after military service.  Based on the 
foregoing, the Board finds that the Veteran should be 
provided with another VA opinion to determine whether any 
current low back disorder is related to the muscle strains in 
service taking into account the Veteran's lay statements of 
continuity of symptoms since military service.

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the Veteran with 
a VA opinion from an appropriate 
specialist.  The examiner is requested 
to review all pertinent records 
associated with the claims file and 
provide an opinion on whether any low 
back disorder to include degenerative 
disc disease of the lumbar spine is at 
least as likely than not (i.e., a 50 
percent or greater probability) related 
to any injury, disease or incident 
during military service.  The examiner 
should provide a complete rationale for 
all conclusions reached.  The examiner 
should discuss the Veteran's statements 
of continuity of symptoms (low back 
pain) since military as part of the 
rationale.  Please send the claims 
folder and a copy of this REMAND to the 
examiner for review in conjunction with 
the opinion.

2.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
service connection claim for a low 
back disorder, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN. 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


